DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to NEW claim(s) 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suga (US 2010/0017672).
	Regarding claims 7 and 9-10, Suga describes a terminal (fig. 1, Relay Station RS)/method/wireless system comprising: 
[a plurality of terminals that comprises a first terminal and a plurality of second terminals] (fig. 1 & para. 70, MSs communicates with BS via a RS2 (first terminal)); and a base station (fig. 1, BS1), wherein the first terminal:
[a transmitter that] transmits data to a group including a plurality of terminals (fig. 1 RS 2-1 & para. 70, [group of] wireless terminals (MSs) 3 that communicate with BS 1 via one/first RS, wherein each MS receives data transmitted/forwarded by the RS (terminal), see fig. 7 #A4 & para. 143);
[a receiver that] receives a response related to retransmission control of the data, from each of the plurality of terminals (fig. 7 #A8 & para. 144, RS receives a NAK (response related to retransmission control of data) from [each] MS).
wherein the transmitter transmits, to a base station, information corresponding to the response related to retransmission control of the data (fig. 7 A151 & para. 149, RS relays the NAK received from [each] MS to the BS 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suga as applied to claim 7 above, and further in view of Kim (US 2016/0173239).
Regarding claim 7, Suga fails to further explicitly describe:
wherein the transmitter transmits the data using an identifier indicating the group.
	Kim also describes a data HARQ (retransmission) process between UE, relay UE and base station/eNB (abstract & fig. 9, 17, 20 or 26), further describing:
wherein the transmitter transmits the data using an identifier indicating the group (fig. 9, D2D Tx UE performs broadcast/groupcast, using non-contention-based preamble transmission comprising UE group ID, fig. 11 & para. 91).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the relay UE of Suga to use a group ID for transmitting the data as in Kim.
The motivation for combining the teachings is that this enables efficient transmission and reception of signaling using D2D communication (Kim, para. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khoryaev (US 2018/0146494) describing relay UE providing control signaling & HARQ feedback (fig. 3-4), Christoffersson (US 2019/0208539) describing group uplink communication (title), and Kim (US 2016/0192420) describing UE relaying to other UE (fig. 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469